             Case 1:19-cv-12235-LTS Document 94 Filed 08/31/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


JOSEPH MANTHA, on behalf of himself
and all others similarly situated,
                                                          Civil Action No. 1:19-cv-12235-LTS
                        Plaintiff,

        v.                                              LEAVE TO FILE GRANTED
                                                          ON AUGUST 31, 2020


QUOTEWIZARD.COM, LLC,

                        Defendant.


DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO ENFORCE
                  ECF NO. 75 AND FOR SANCTIONS


        Defendant QuoteWizard.com, LLC (“QuoteWizard”) respectfully submits it Reply to

Plaintiff Joseph Mantha’s (“Plaintiff”) Opposition to its Motion to Enforce the July 30, 2020 Order

of the Court [ECF No. 75].

        Plaintiff’s Opposition reads as if there is an active discovery dispute between the Parties.

There is not one. The Court has already ruled, in conclusively resolving a dispute, that Plaintiff is

not permitted “to withhold information or documents extracted from any of his devices in the

course of this case unless protected by privilege.” ECF No. 75, p. 7. The Order could not be

clearer on this point. Yet, Plaintiff is withholding information and documents extracted from his

devices in this case by his purported expert, and not on privilege grounds.1 Plaintiff has no answer

or explanation for his noncompliance with the Court Order.




1
 QuoteWizard has never received a privilege log from Plaintiff’s counsel, who have represented that they
are not withholding a single document or portion of any documents on privilege grounds.
          Case 1:19-cv-12235-LTS Document 94 Filed 08/31/20 Page 2 of 5



        Instead, Plaintiff attempts to distract from his clear and inexcusable noncompliance

by: (1) claiming that the burden of proof for consent is on QuoteWizard (even if true, a completely

immaterial point to enforcement of a Court Order and QuoteWizard’s right to the discovery at

issue); and (2) completely mischaracterizing the sought-after documents (imaging of his devices

by his expert) as an attempt to seek “unfettered access to Plaintiff’s personal computers and

iPhone.” Opp. [ECF No. 90], p. 1. The Court ordered, and QuoteWizard seeks, only what has

been imaged by Plaintiff’s expert, not “access” to his devices—unfettered or otherwise. Plaintiff

can keep possession of his devices undisturbed.

        Plaintiff also claims that QuoteWizard never requested the imaging of Plaintiff’s devices

in its discovery requests. This is another irrelevant point because the Court has already ordered

production of the imaging. But this is also untrue. QuoteWizard requested “[a]ny and all

documents and other tangible items which were provided to, reviewed by, received from,

considered by, or created by any expert witness retained or consulted by you or on your behalf

with regard to the matters alleged in your Complaint.” See Exhibit 1 – Relevant Portions of

Plaintiff’s Supp. Responses to Requests for Documents, No. 8. This is in addition to requesting

browser and search history from the devices, which has never been produced to date despite also

being ordered by the Court. See id., Nos. 17, 31. See also ECF No. 75, p. 7 (“Plaintiff shall

produce responsive entries from both his browser history (all browsers) and his search history

(same) to the extent these histories exist in the ordinary course.”). Plaintiff’s attempt to still dispute

that he is required to produce the imaging is at odds with a binding Court Order.

        In a last-ditch attempt, Plaintiff claims that the Court’s Order only requires him to produce

the imaging if he intends to rely on his expert at trial. There is nothing in the Court’s Order that

can possibly be construed in this manner, as the Court tied Plaintiff’s reliance on an expert only to



                                                    2
          Case 1:19-cv-12235-LTS Document 94 Filed 08/31/20 Page 3 of 5



QuoteWizard’s right to inspect the devices anew—a reasonable ruling since QuoteWizard’s expert

might have a different or more comprehensive approach, and QuoteWizard should not have to rely

on Plaintiff’s expert’s methodologies. In contrast, the Court unequivocally ordered Plaintiff to not

withhold, but rather to produce, any information or documents extracted from his devices during

this case, regardless of his reliance on an expert. See ECF No. 75, p. 7.

       QuoteWizard need not explain the importance of the imaging since the Court has already

ordered it to be produced. But briefly, Plaintiff apparently believed the imaging was important

and probative enough to retain an expert to collect it and then disclose that expert in discovery as

a testifying expert. Whether the imaging contains inculpatory evidence or exculpatory evidence,

or even both, QuoteWizard is entitled to a copy of it to defend this lawsuit.

       Moreover, the imaging is critical to better understand what electronic files Plaintiff has and

does not have, a point on which Plaintiff has been consistently and unfairly elusive. In response

to QuoteWizard’s requests for Plaintiff’s browser and search history for relevant time periods, a

category of documents that Plaintiff is under Court Order to produce, Plaintiff has now responded

that he has no “responsive documents.” See Ex. 1, Response to Nos. 17, 31 (emphasis added).

Insofar as Plaintiff is not in possession of the requested electronic documents/data because they

were deleted or not preserved, he could and should have answered accordingly. But to the extent

Plaintiff is representing that some history exists but is purportedly not relevant to the issue of

consent, this is a wholly inadequate response, as the entirety of the requested history must be

produced regardless of whether Plaintiff believes it is relevant or not.

       Further highlighting Plaintiff’s obfuscation and evasiveness concerning information and

documents from his electronic devices, and in apparent response to the Court’s Order to produce

the imaging, Plaintiff has erased any mention of his expert in his responses to interrogatories. See



                                                  3
          Case 1:19-cv-12235-LTS Document 94 Filed 08/31/20 Page 4 of 5



Ex. 2 to Plaintiff’s Opp., Supp. Answer to No. 22. Plaintiff now indicates instead that “he has

personally reviewed the internet search and browser histories on all of his devices and can

personally attest that no responsive documents are in his possession or control.” Id.

       This is the heart of the issue. Plaintiff fails to disclose whether any browser or search

history exists for the relevant time period, instead informing QuoteWizard that he has searched his

devices and has no “responsive documents,” a subjective term of art. In his Opposition, Plaintiff

contends that he is not withholding any “relevant evidence contained on his devices- to the extent

it exists.” Opp., p. 8. What Plaintiff deems “relevant evidence” is not the proper inquiry.

QuoteWizard is not required to take Plaintiff’s word for it; QuoteWizard is entitled to the electronic

information and documents first-hand that Plaintiff possesses. This includes the imaging, and the

browser and search history.        Moreover, Plaintiff’s contention that he has no “responsive

documents” cannot be squared with the fact that his expert took imaging from his devices and was

prepared to testify to the same.

       In short, QuoteWizard requires, and the Court has ordered Plaintiff to produce, his browser

and search history, and the information and documents extracted from his devices during this case.

Plaintiff is not in compliance with this Order. As such, a further Court Order is required to compel

compliance.

                                                      Respectfully submitted,

                                                      QuoteWizard.com, LLC,
                                                      By its attorneys,


                                                      /s/ Christine M. Kingston
                                                      Kevin P. Polansky (BBO #667229)
                                                      kevin.polansky@nelsonmullins.com
                                                      Christine M. Kingston (BBO #682962)
                                                      christine.kingston@nelsonmullins.com
                                                      Nelson Mullins Riley & Scarborough LLP

                                                  4
          Case 1:19-cv-12235-LTS Document 94 Filed 08/31/20 Page 5 of 5



                                                     One Post Office Square, 30th Floor
                                                     Boston, MA 02109
                                                     (t) (617)-217-4700
Dated: August 31, 2020                               (f) (617) 217-4710


                                  CERTIFICATE OF SERVICE

        I, Christine M. Kingston, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on this
date.

Dated: August 31, 2020                                       /s/ Christine M. Kingston




                                                 5
